Case 1:19-cv-00568-JJM-PAS Document 73 Filed 08/16/21 Page 1 of 3 PageID #: 672




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND


 GERALD J. SILVA,                                    :
             Plaintiff,                              :
                                                     :
         v.                                          :        C.A. No. 19-568JJM
                                                     :
 STATE OF RHODE ISLAND, et al.,                      :
            Defendants.                              :

                                 REPORT AND RECOMMENDATION

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

         Now pending before the Court is the motion of pro se1 Plaintiff Gerald Silva to designate

 this case as a class action. ECF No. 72. In support of the motion, Plaintiff contends that

 Defendant Rhode Island Department of Corrections (“RIDOC”) has received thousands of

 complaints from inmates about the timeliness of receipt of prescribed mediation and that he is

 aware of at least two examples of inmates injured by delayed treatment. He asks the Court to

 designate the case as a class action pursuant to Fed. R. Civ. P. 23. The motion has been referred

 to me; pursuant to 28 U.S.C. § 636(b)(1)(A), it is required to be addressed by report and

 recommendation.

         As a pro se litigant, Plaintiff is barred by DRI Local Rule 205(a)(2) from “represent[ing]

 any other party.” DRI LR 205(a)(2). The Court has already declined to treat this case as a class

 action based on this principle. See Text Order of July 16, 2021. This principle has repeatedly

 been upheld in this District. See, e.g., Nickerson v. Providence Plantation, C.A. No. 19-00030-

 WES, 2019 WL 720703, at *4 (D.R.I. Feb. 20, 2019) (“individuals appearing pro se cannot

 adequately represent and protect the interests of a Rule 23 class”); Harris v. Perry, No. CA 15-


 1
  The Court attempted to appoint counsel for Plaintiff from the pro bono panel. Text Order of Dec. 18, 2020. That
 effort was not successful. ECF No. 33.
Case 1:19-cv-00568-JJM-PAS Document 73 Filed 08/16/21 Page 2 of 3 PageID #: 673




 222-ML, 2015 WL 4879042, at *4 (D.R.I. July 15, 2015) (same); Young v. Wall, 228 F.R.D.

 411, 412 (D.R.I. 2005) (pro se plaintiff not allowed to represent proposed class because he is not

 attorney and cannot adequately represent class members). This principle is consistent with the

 applicable federal statute. See 28 U.S.C. § 1654 (“[i]n all courts of the United States the parties

 may plead and conduct their own cases personally or by counsel as, by the rules of such courts,

 respectively, are permitted to manage and conduct causes therein.”). It is also consistent with the

 law as articulated in cases from other Circuits. See, e.g., Oxendine v. Williams, 509 F.2d 1405,

 1407 (4th Cir. 1975) (courts must clearly bar class claims brought by pro se prisoner to avoid

 prejudice to other inmates seeking to raise same claims); Vazquez v. Fed. Bureau of Prisons, 999

 F. Supp. 2d 174, 177 (D.D.C. 2013) (pro se plaintiff may not represent class of prisoners without

 assistance of counsel) (citing 28 U.S.C. § 1654); Davis v. Superintendent, SCI Huntingdon, No.

 3:12-CV-01935, 2013 WL 6837796, at *1 (M.D. Pa. Dec. 23, 2013) (plain error to permit inmate

 plaintiff who is unassisted by counsel to represent his fellow inmates in class action). Because of

 the clarity of this principle, I am issuing this report and recommendation without waiting for

 RIDOC’s response.

        To the extent that other RIDOC inmates believe that they have been or are being injured

 by the lack of prescribed medical treatment, either because of deliberate indifference or in an

 objectively unreasonable way, they may file their own complaint, either pro se or through an

 engaged or appointed attorney, in this Court (if there is federal jurisdiction) or in the appropriate

 state court. If filed in this Court, such a complaint must be signed by the complainant and

 otherwise conform to the requirements of DRI Local Rule 205.

        Based on the foregoing, I recommend that Plaintiff’s motion to designate this case as a

 class action, ECF No. 72, be denied.



                                                   2
Case 1:19-cv-00568-JJM-PAS Document 73 Filed 08/16/21 Page 3 of 3 PageID #: 674




        Any objection to this report and recommendation must be specific and must be served

 and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

 72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

 waiver of the right to review by the district judge and the right to appeal the Court’s decision.

 See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

 Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


 /s/ Patricia A. Sullivan
 PATRICIA A. SULLIVAN
 United States Magistrate Judge
 August 16, 2021




                                                   3
